DETAILED ACTION
	This is the initial Office action for non-provisional application 16/884,405 filed May 27, 2020, which is a continuation of non-provisional application 15/598,524 filed May 18, 2017 (now US Patent 10,675,173), which is a continuation of non-provisional application 13/896,961 filed May 17, 2013 (now US Patent 9,713,546), which claims priority from provisional application 61/649,615 filed May 21, 2012.  Claims 1-20, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Thorgilsdottir et al. (US 2010/0137768).  Thorgilsdottir discloses a cervical collar comprising an anterior component (anterior portion 100) having depending projections (depending projections 106), and a height support (height support 130) adjustably securing to the anterior component (100) and combining therewith to form a tracheal open access area (open access area 108), the height support (130) having first and second upright legs (two upright leg portions 131) adapted to cooperate with the depending projections (106), the first and second upright legs (131) include first and second buttons (locking buttons 132), respectively, manipulable to selectively lock the adjustable height support (130) from being adjusted, each of the first and second buttons (132) being received in appropriately sized and shaped cut out portions of the first and second upright legs (131) (Figs. 1-6; ¶ 0064-0066 & 0079-0080).

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Calabrese (US 6,663,581).
Regarding claim 1, Calabrese discloses a cervical collar (cervical collar 110) comprising an anterior component (neck band 112) having depending projections (portions of neck band 112 on each side of tracheal opening 134) and a height support (mandible support 114) adjustably securing to the anterior component (112) and combining therewith to form a tracheal open access area (tracheal opening 134), the height support (114) having first and second upright legs (lower portions of mandible support 114 on each side of tracheal opening 134) adapted to cooperate with the depending projections, the first and second upright legs include first and second buttons (clips 170), respectively, manipulable to selectively lock the adjustable height support (114) from being adjusted, each of the first and second buttons (170) being received in appropriately sized and shaped cut out portions (openings 182) of the first and second upright legs (Figs. 10-15; column 6, lines 61-67; column 7, lines 12-40; column 8, lines 18-37).
Regarding claim 2, Calabrese discloses that each of the first and second buttons (170) includes a resilient tab (bottom legs 184) arranged to engage a side portion of the corresponding upright leg to secure placement of the corresponding upright leg relative to the depending projections (Figs. 13 & 15; column 7, lines 57-65).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of US Patent 10,675,173.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, the limitations therein are substantially recited in claim 1 of the ‘173 patent including a cervical collar comprising an anterior component having depending projections, and a height support adjustably securing to the anterior component and combining therewith to form a tracheal open access area, the height support having first and second upright legs adapted to cooperate with the depending projections, the first and second upright legs includes first and second buttons, respectively, (“each of the first and second upright legs includes a button” implies the inclusion of a first button and second button) manipulable to selectively lock the height support from being adjusted, each of the first and second buttons being received in appropriately sized and shaped cut out portions of the first and second upright legs (claim 1, lines 1-12).
Regarding claims 2-4, the limitations therein are also substantially recited in claim 1 of the ‘173 patent.
Regarding claim 5, the limitations therein are substantially recited in claim 3 of the ‘173 patent.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of US Patent 8,038,636 in view of Calabrese (US 6,663,581).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are substantially recited in claims 1, 15, and 20 of the ‘636 patent including a cervical collar comprising an anterior component (“anterior main support piece”; claims 1 and 20) having depending projections (“first and second spaced depending projections”; claims 1 and 20), and a height support (“removable height adjustment mechanism”; claims 1 and 20) adjustably securing to the anterior component, the height support having first and second upright legs (“first and second proximally extending upright leg portions”; claims 1 and 20) adapted to cooperate with the depending projections (“first and second spaced depending projections that are selectively received within corresponding first and second proximally extending upright leg portion”; claims 1 and 20), the first and second upright legs include first and second buttons, respectively, (“a locking button pivotally connected to each of the first and second upright leg portions”; claims 10 and 20) manipulable to selectively lock the height support from being adjusted (“for selectively engaging with locking projections formed on the first and second depending projections”; claims 15 and 17).
Although the claims of the ‘636 patent fail to recite that the height support combines with the anterior component to form a tracheal open access area, it would have been obvious to one having ordinary skill in the art to modify the orthopedic device claimed in the ‘636 patent such that the height support combines with the anterior component to form a tracheal open access area as taught by Calabrese (see above rejection under 35 U.S.C. 102) for the purpose of avoiding placing pressure on a user’s trachea thereby improving comfort.
Further, although the claims of the ‘636 patent fail to recite that each of the first and second buttons are received in appropriately sized and shaped cut out portions of the first and second upright legs, it would have been obvious to one having ordinary skill in the art to modify the orthopedic device claimed in the ‘636 patent such that each of the first and second buttons are received in appropriately sized and shaped cut out portions of the first and second upright legs as taught by Calabrese (see above rejection under 35 U.S.C. 102) for the purpose of guiding the first and second buttons during movement.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 17 of US Patent 7,981,068 in view of Calabrese (US 6,663,581).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are substantially recited in claims 1, 10, and 17 of the ‘068 patent including a cervical collar (“orthopedic device”; claims 1 and 17) comprising an anterior component (“anterior main support piece”; claims 1 and 17) having depending projections (“first and second spaced depending projections”; claims 1 and 17), and a height support (“removable height adjustment mechanism”; claims 1 and 17) adjustably securing to the anterior component, the height support having first and second upright legs (“first and second proximally extending upright leg portions”; claims 1 and 17) adapted to cooperate with the depending projections (“first and second spaced depending projections that are selectively received within corresponding first and second proximally extending upright leg portion”; claims 1 and 17), the first and second upright legs include first and second buttons, respectively, (“a locking button pivotally connected to each of the first and second upright leg portions”; claims 10 and 17) manipulable to selectively lock the height support from being adjusted (“for selectively engaging with locking projections formed on the first and second depending projections”; claims 10 and 17).
Although the claims of the ‘068 patent fail to recite that the height support combines with the anterior component to form a tracheal open access area, it would have been obvious to one having ordinary skill in the art to modify the orthopedic device claimed in the ‘068 patent such that the height support combines with the anterior component to form a tracheal open access area as taught by Calabrese (see above rejection under 35 U.S.C. 102) for the purpose of avoiding placing pressure on a user’s trachea thereby improving comfort.
Further, although the claims of the ‘068 patent fail to recite that each of the first and second buttons are received in appropriately sized and shaped cut out portions of the first and second upright legs, it would have been obvious to one having ordinary skill in the art to modify the orthopedic device claimed in the ‘068 patent such that each of the first and second buttons are received in appropriately sized and shaped cut out portions of the first and second upright legs as taught by Calabrese (see above rejection under 35 U.S.C. 102) for the purpose of guiding the first and second buttons during movement.

Claims 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-15 of US Patent 9,713,546.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 6, the limitations therein are substantially recited in claim 1 of the ‘546 patent including a cervical collar comprising an anterior component having a center portion defining a central vertical longitudinal axis, the anterior component having side extensions extending from the center portion along a horizontal longitudinal axis of the anterior component that is perpendicular to the central vertical longitudinal axis of the center portion (claim 1, lines 1-7), a chin support having side portions slideably connected to the side extensions of the anterior component, and extending along an inner surface of the anterior component (claim 1, lines 10-13), wherein the anterior component defines a supporting spring at the center portion thereof, and the chin support and anterior having a connection (“locking pin”) by which the chin support is directly fastened to the anterior component at an opening defined by the supporting spring (claim 1, lines 14-18), the supporting spring defining a substantially rigid section of the anterior component (claim 1, lines 19-20), wherein the anterior component defines an elongate slot along each of the side extensions, the chin support defining a retention element extending from each of the side portions, and slideably engaging a corresponding one of the elongate slots, the retention element permitting pivoting of the chin support generally upwardly and downwardly relative to the side extensions due to the connection therewith, the retention element permitting movement of the chin support relative to the anterior component to conform to movement and anatomy of a wearer's chin when the cervical collar is being worn by the wearer (claim 1, lines 23-34).
Regarding claim 7, the limitations therein are substantially recited in claim 2 of the ‘546 patent.
Regarding claim 8, the limitations therein are substantially recited in claim 3 of the ‘546 patent.
Regarding claim 9, the limitations therein are substantially recited in claim 4 of the ‘546 patent.
Regarding claim 10, the limitations therein are substantially recited in claim 5 of the ‘546 patent.
Regarding claim 11, the limitations therein are substantially recited in claim 6 of the ‘546 patent.
Regarding claim 12, the limitations therein are substantially recited in claim 7 of the ‘546 patent.
Regarding claim 13, the limitations therein are substantially recited in claim 1 of the ‘546 patent.
Regarding claim 14, the limitations therein are substantially recited in claim 9 of the ‘546 patent.
Regarding claim 15, the limitations therein are substantially recited in claim 10 of the ‘546 patent including a cervical collar comprising an anterior component having a center portion having a central vertical longitudinal axis, the anterior component further having side extensions extending from the center portion along a horizontal longitudinal axis of the anterior component that is perpendicular to the central vertical longitudinal axis of the center portion, the anterior component defines a supporting spring centrally at the center portion and formed from a material more rigid than a material surrounding the supporting spring (claim 10, lines 1-11), a chin support having side portions connected to the side extensions of the anterior component, and extending along an inner surface of the anterior component, the chin support secured to the anterior component at the supporting spring (claim 10, lines 14-18), wherein the anterior component defines an elongate slot along each of the side extensions, the chin support defining a retention element extending from each of the side portions, and slideably engaging a corresponding one of the elongate slots, the retention element permitting pivoting of the chin support generally upwardly and downwardly relative to the side extensions due to the connection therewith, the retention element permitting movement of the chin support relative to the anterior component to conform to movement and anatomy of a wearer's chin when the cervical collar is being worn by the wearer (claim 10, lines 19-30).
Regarding claim 16, the limitations therein are substantially recited in claim 11 of the ‘546 patent.
Regarding claim 17, the limitations therein are substantially recited in claim 12 of the ‘546 patent.
Regarding claim 18, the limitations therein are substantially recited in claim 13 of the ‘546 patent.
Regarding claim 19, the limitations therein are substantially recited in claim 14 of the ‘546 patent.
Regarding claim 20, the limitations therein are substantially recited in claims 10 and 15 of the ‘546 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/30/2022